NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10259

                Plaintiff-Appellee,             D.C. No. 4:05-cr-00962-CKJ-41

 v.
                                                MEMORANDUM*
RAY SEGALA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Ray Segala appeals from the district court’s judgment and challenges the 12-

month consecutive sentence imposed upon revocation of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Segala contends that the district court erred by (1) failing to explain



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adequately its decision to run the revocation sentence consecutive to the sentence

imposed for his new criminal conviction in state court, and (2) imposing the

sentence in order to punish him for the conduct underlying the revocation. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 & n.3 (9th Cir. 2010), and conclude that there is none. The record reflects

that the district court considered only the proper 18 U.S.C. § 3583(e) sentencing

factors, including the nature and extent of Segala’s breach of the court’s trust, and

did not impose the sentence solely or primarily to punish Segala for the new

offense. See United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

Moreover, the court sufficiently explained the basis for the within-Guidelines

sentence, see United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc),

and the sentence is substantively reasonable in light of the section 3583(e)

sentencing factors and the totality of the circumstances. See U.S.S.G. § 7B1.3(f);

Gall v. United States, 552 U.S. 38, 51 (2007).

      Segala’s unopposed motions to treat this appeal as timely and for judicial

notice are granted. All other pending motions are denied.

      AFFIRMED.




                                          2                                    18-10259